 USDC IN/ND case 3:20-cv-00358-JD-MGG document 5 filed 05/08/20 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 CHANSLER LUCAS,

                Plaintiff,

                        v.                              CAUSE NO. 3:20-CV-358-JD-MGG

 WEXFORD MEDICAL CORP, et al.,

                Defendants.

                                    OPINION AND ORDER

       Chansler Lucas, a prisoner without a lawyer, filed a complaint seeking monetary

damages only against Wexford Health Services, Robert E. Carter, Jr., Warden Galipeau, 1

and Health Services Administrator D. Livers because he is unhappy with how a skin

rash has been managed while incarcerated at the Reception Diagnostic Center and

Westville Correctional Facility. “A document filed pro se is to be liberally construed, and

a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief.




       Warden Galipeau was sued as Warden Galiepau, but this court adopts the correct spelling of
       1

Warden Galipeau’s name for purposes of this order.
 USDC IN/ND case 3:20-cv-00358-JD-MGG document 5 filed 05/08/20 page 2 of 5


       Here, Lucas alleges that, when he arrived at the Reception Diagnostic Center in

May of 2019, he developed tiny red bumps that itched on his thighs and groin. His

condition worsened after he transferred to Westville Correctional Facility, and the

bumps now cover his entire body, causing constant pain and burning. According to

Lucas, he cannot sleep, is not able to sit in a chair, and he has trouble urinating. Lucas

reports that he has received some medical care for his condition (he has received

numerous medications, creams, and antibiotics), but nothing has helped.

       In medical cases, the Constitution is violated only when a defendant was

deliberately indifferent to an inmate’s serious medical needs. Gutierrez v. Peters, 111 F.3d

1364, 1369 (7th Cir. 1997). A medical need is “serious” if it is one that a physician has

diagnosed as mandating treatment, or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005). “[C]onduct is deliberately indifferent when the official has acted

in an intentional or criminally reckless manner, i.e., the defendant must have known

that the plaintiff was at serious risk of being harmed and decided not to do anything to

prevent that harm from occurring even though he could have easily done so.” Board v.

Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (quotation marks, brackets, and citation

omitted). Furthermore, a delay in providing treatment can constitute deliberate

indifference when it causes unnecessary pain or suffering. Arnett v. Webster, 658 F.3d

742, 752-53 (7th Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008). Here,

Lucas has alleged a serious medical condition, but he has not alleged facts from which it

can be plausibly inferred that HSA Livers was deliberately indifferent to his medical


                                              2
 USDC IN/ND case 3:20-cv-00358-JD-MGG document 5 filed 05/08/20 page 3 of 5


needs. In fact, he provides no detail whatsoever about his interactions with HAS Livers.

Accordingly, the court cannot find that Lucas has stated a claim against HSA Livers.

       Lucas has also sued Commissioner Carter and Warden Galipeau, but he does not

allege that they treated his medical condition. He alleges only that they were each

aware of his condition. Section 1983 “liability depends on each defendant’s knowledge

and actions, not on the knowledge or actions of persons they supervise.” Burks v.

Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their

own misdeeds but not for anyone else’s.” Id. at 596. The doctrine of respondeat superior,

which allows an employer to be held liable for subordinates’ actions in some types of

cases, has no application to § 1983 actions. Moore v. State of Indiana, 999 F.2d 1125, 1129

(7th Cir. 1993). “‘[N]o prisoner is entitled to insist that one employee do another's job,’

and the division of labor is critical to the efficient functioning of the organization.”

Aguilar v. Gaston-Camara, 861 F.3d 626, 633 (7th Cir. 2017)(quoting Burks v. Raemisch, 555

F.3d 592, 594 (7th Cir. 2009). As the Seventh Circuit explained in Burks:

              The division of labor is important not only to bureaucratic
              organization but also to efficient performance of tasks;
              people who stay within their roles can get more work done,
              more effectively, and cannot be hit with damages under
              §1983 for not being ombudsmen. [The] view that everyone
              who knows about a prisoner’s problem must pay damages
              implies that [a prisoner] could write letters to the Governor
              of Wisconsin and 999 other public officials, demand that
              every one of those 1,000 officials drop everything he or she is
              doing in order to investigate a single prisoner’s claims, and
              then collect damages from all 1,000 recipients if the letter-
              writing campaign does not lead to better medical care. That
              can’t be right. The Governor, and for that matter the
              Superintendent of Prisons and the Warden of each prison, is



                                              3
 USDC IN/ND case 3:20-cv-00358-JD-MGG document 5 filed 05/08/20 page 4 of 5


              entitled to relegate to the prison’s medical staff the provision
              of good medical care.

Burks, 555 F.3d at 595. Personal liability requires more than a showing that the

defendants knew of his plight. Allegations that the defendant is a supervisor or that the

defendant knew of his complaints will not suffice. Thus, Lucas may not proceed against

Commissioner Carter or Warden Galipeau.

       Lastly, Lucas has sued Wexford of Indiana. There is no general respondeat superior

liability under 42 U.S.C. § 1983. Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir.

2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“[A] private

corporation is not vicariously liable under § 1983 for its employees’ deprivations of

others’ civil rights.”). Because Lucas’s allegations against Wexford appear to be based

only on the poor decisions that its staff made in connection with his care, he cannot

proceed against Wexford.

       While the complaint does not state a claim, Lucas will be given an opportunity

to replead his claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025

(7th Cir. 2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the amended

complaint, he should explain in his own words what happened, when it happened,

where it happened, who was involved, and how he was personally injured, providing

as much detail as possible.

       For these reasons, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

form Pro Se 14 (INND Rev. 2/20) and send it to Chansler Lucus;



                                               4
 USDC IN/ND case 3:20-cv-00358-JD-MGG document 5 filed 05/08/20 page 5 of 5


      (2) GRANTS Chansler Lucus until June 9, 2020, to file an amended complaint on

that form; and

      (3) CAUTIONS Chansler Lucus that if he does not respond by that deadline, this

case will be dismissed without further notice pursuant to 28 U.S.C. § 1915A because the

current complaint does not state a claim.

      SO ORDERED on May 8, 2020

                                                    /s/JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
